Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to Applicant’s initial application filed 18 May 2020.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 13 and 15.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 7 recites “a receiver” in line 2.  It is unclear whether this limitation refers to the information receiver of claim 1.  For the purposes of examination, it has been assumed that these are the same receiver.
Claim 11 recites “a core drilling machine” in line 3.  This limitation already has antecedent basis in claim 8, such that it should be claimed as “the core drilling machine”.
Claim 13 recites the limitation "the recess" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, it has been assumed that this claim should depend from claim 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Koslowski et al. (US 7,210,878) in view of Iwai et al. (US 5,895,177).
Regarding claim 1, Koslowski et al. discloses a method for operating an electric core drilling machine 1, the method comprising: identifying a core drill bit 3 detachably connected to the core drilling machine via an information carrier 15 associated with the core drill bit and an information receiver 14 associated with the core drilling machine; detecting a load quantity (feeding force and torque M) of the core drill bit (using force sensors 9’ and 8’); determining a wear value (optimum torque/speed pairing, which is paired with the selected core drill bit to reduce the chance of early wear of the bit, see column 1, lines 8-29) of the core drill bit based on a value of the load quantity.  
Koslowski et al. does not disclose determining a wear value to provide an error value when the wear value exceeds a wear limit value; and providing a signal to indicate the necessity of replacing and/or repairing the core drill bit.  Iwai et al. teaches the use 
Regarding claim 2, the modified invention of Koslowski et al. discloses the wherein the identification of the core drill bit 3 on the core drilling machine 1 takes place via a transmitted signal from the identification means 15 to a transponder 14.  Koslowski et al. does not distinctly disclose that the signal is transmitted using NFC, RFID, and/or Bluetooth.  However, the Examiner takes Official Notice that it is well known in the art to use one of these transmitting means for the purpose of transmitting a non-contact signal.
Regarding claim 3, the modified invention of Koslowski et al. discloses wherein at least one operating parameter (optimum torque/speed pairing) of the core drilling machine 1 is matched to the core drill bit 3 in use.
Regarding claim 4, the modified invention of Koslowski et al. discloses wherein an optimal feed is indicated and/or set as a function of the core drill bit 3 in use (see column 3, lines 36-46).
Regarding claim 5, the modified invention of Koslowski et al. discloses wherein the wear value is determined through a comparison between the value of the detected load quantity and monitoring data that are stored in a memory (as modified by Iwai et al., using memory 38).
Regarding claim 6, the modified invention of Koslowski et al. discloses wherein the load quantity includes: curve of current draw of the core drilling machine (as modified by Iwai et al.).
Regarding claim 7, the modified invention of Koslowski et al. discloses wherein the signal is transmitted from the core drilling machine to a receiver via a transmitter (as modified by Iwai et al.).
Regarding claim 8, the modified invention of Koslowski et al. discloses a core drilling machine 1 for carrying out the method according to claim 1, the core drilling machine comprising: an electric drive 2 with which a tool holder (on spindle 11, not shown) is adapted to be rotationally driven, in which holder a core drill bit 3 is detachably mounted; an information receiver 14 for identification of the core drill bit; a sensor (spindle encoder 16 or feed encoder 24 of Iwai et al.) for detection of a load quantity of the core drill bit; an analysis unit (control unit 30 of Iwai et al.) for determining a wear value of the core drill bit based on the value of the load quantity; and an output unit (display 28 of Iwai et al.) for output of an error value when a wear limit value is exceeded.
Regarding claim 9, the modified invention of Koslowski et al. discloses wherein the sensor is designed to detect the curve of current draw of the core drilling machine (as modified by Iwai et al.).
Regarding claim 10, the modified invention of Koslowski et al. discloses wherein the information receiver 14 is arranged on a housing of the core drilling machine (see figure 2).
Regarding claims 11-13, the modified invention of Koslowski et al. discloses further comprising a distal first end with a cutting edge 5 and a proximal second end with a shank (not labeled, see figure 2) for connecting the core drill bit to a core drilling machine, wherein an information carrier 15 identifying the core drill bit is designed as an annular, passive transmitter (transponder, see figure 2).  Koslowski et al. does not disclose the information carrier is associate with the shank, instead showing it on the body of the core drill bit, or that it is accommodated in a recess implemented as an annular groove formed at a proximal end of the shank.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have placed the information carrier in an annular groove on the shank for the purpose of design choice, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC A. GATES/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        2 April 2021